Citation Nr: 0718964	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  01-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD), 
claimed as secondary to residuals of multiple shell fragment 
wounds.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which, in 
pertinent part, denied the above claims.  The case was last 
before Board in October 2004, at which time it was remanded 
for additional development.  It has been returned to the 
Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The veteran contends he is entitled to service connection for 
a psychiatric disorder, to include PTSD.  He has alleged that 
his psychiatric disorder is secondary to shell fragment 
wounds received in service.  His exposure to combat-related 
stressors was noted to have been verified according to the 
Board's most recent remand of October 2004.

Unfortunately the Board finds that another remand is 
necessary to afford proper adjudication of this claim.  
Following the most recent remand of October 2004, the veteran 
underwent a VA examination in January 2006 that failed to 
follow the directions set forth in that remand.  Among the 
specific instructions, the examiner was to examine the 
veteran, review the claims file and conduct all special 
studies or tests including psychological testing and 
evaluations, such as the Minnesota Multiphasic Psychological 
Inventory, deemed necessary by the examiner.  The psychiatric 
examiner was then asked to address whether the veteran has a 
psychiatric disorder, to include PTSD and if so, the examiner 
was to provide an opinion as to whether it was as likely as 
not that the diagnosed psychiatric disorder was related to 
active duty, to include consideration of whether the 
diagnosis of PTSD was appropriate in light of the verified 
stressors.  The examiner was also to address whether a 
psychiatric disorder was caused or aggravated by the 
veteran's service-connected shell fragment wounds.  

The VA examination conducted in January 2006, which diagnosed 
dementia not otherwise specified and gave no other 
psychiatric diagnoses, failed to address these above 
described questions from the Board's October 2004 remand.  
Instead the examination, which is noted to be a psychiatric 
evaluation for psychiatric disorders other than PTSD, made no 
mention whatsoever of the possibility of PTSD existing, and 
said nothing about the fact that the veteran had met the 
verified stressor criteria, having received a Combat Infantry 
Badge and a Purple Heart, along with his war wounds being 
well documented in the service records.  It does not appear 
that any attempt to conduct special studies to clarify a 
psychiatric diagnosis was made, nor was there any explanation 
as to why none were conducted in order to comply with the 
remand's instructions.  Furthermore, although the examiner 
claimed to have reviewed the claims file, no mention was made 
about the evidence in the claims file such as a February 2000 
doctor's note that linked an anxiety disorder and depressive 
disorder to his service and a September 2001 doctor's letter 
specifically linking the veteran's mental disorders due to 
wounds suffered in the Korean War and also pointed out PTSD 
type symptoms of nightmares and crying when thinking about 
reminders of the war.  This examination clearly does not 
comply with the directions made in the Board's remand 
directives from October 2004 and is deemed inadequate for 
rating purposes.     

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the provisions of the duty to assist.  

In addition, the Board observes that the veteran's service 
connection claim for a psychiatric disorder, to include PTSD, 
is so closely tied with the issues of entitlement to a TDIU, 
that a final decision on the latter issue cannot be rendered 
until a decision on the service connection issue has been 
rendered, and thus they are "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board 
further notes that the Board's October 2004 remand, in 
addition to directing that the veteran undergo muscle and 
scars examinations to determine the effect of his service-
connected shell fragment wounds on his ability to maintain 
employment, also directed the AOJ to consider the criteria 
for skin disorders, to include scars, that were in effect 
before and as of August 30, 2002, as well as to provide 
notice to the veteran of all likely rating criteria under 38 
C.F.R. §§ 4.71a, 4.73, 4.114, and 4.118, pertaining to his 
various service-connected disabilities.  This was to include 
consideration of separate ratings for the various areas of 
the body involved and all likely diagnostic codes for the 
veteran's residuals of shell fragment wounds.  The veteran 
did undergo comprehensive scars and muscle injury and 
intestinal system examinations of his shell fragment wound 
residuals in December 2005 and January 2006, which provide 
sufficient opinions as to the effects of these service-
connected residuals on his ability to maintain employment.  
However, the AOJ in reajudicating the TDIU claim failed to 
provide notification regarding all the applicable criteria as 
directed by the Board in its October 2004 remand.  See 
Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the veteran to be afforded a psychiatric 
examination by a psychiatrist who has not 
already examined him to identify any 
psychiatric disorder found and the 
etiology of such disorder.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examinations, and they should so 
indicate in their report.  All special 
studies or tests including psychological 
testing and evaluations, such as the 
Minnesota Multiphasic Psychological 
Inventory, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disorder, to include PTSD?

(b) If a psychiatric disorder or disorders 
is/are found, the examiner should 
determine the etiology and the nature and 
extent thereof.  The examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent or more 
probability) that any such disorder: (1) 
is related to active duty or the result of 
some incident of active service or (2) is 
related to his service-connected shell 
fragment wounds or (3) has been aggravated 
(worsened) by his service-connected shell 
fragment wounds.  The Board notes that the 
veteran is deemed to have verified 
stressor(s) under the law, if a diagnosis 
of PTSD is found appropriate.  The 
rationale for any opinion and all clinical 
findings should be reported in detail.

2.  Following completion of the above, the 
RO should readjudicate the veteran's 
claims for a psychiatric disorder, to 
include PTSD and for a TDIU, including 
review of any additional evidence obtained 
on remand.  In particular, review of the 
TDIU claim should include consideration of 
the provisions of the former and current 
skin rating criteria; separate ratings for 
the various muscle groups of the body 
involved and all applicable diagnostic 
codes under 38 C.F.R. §§ 4.71a, 4.73, 
4.114, and 4.118 for the veteran's 
service-connected shell fragment wounds 
and residuals of a colostomy with 
resection of the large intestine due to 
shell fragment wounds; and the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56.  
In particular, Diagnostic Codes 5303, 
5312, 5313, 5317 and 5319 for residuals of 
shell fragment wounds to the left 
shoulder, right leg, the left posterior 
thigh, right and left buttocks and the 
left groin and Diagnostic Codes 7303 and 
7329 for residuals of a colostomy with 
resection of the large intestine, in 
addition to the former and current 
criteria for rating scars under Diagnostic 
Codes 7804 and 7805.  If any determination 
remains unfavorable to the appellant, he 
and his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC), which discusses and fully 
sets forth the controlling law and 
regulations pertinent to the appeal.  In 
particular, if service connection for PTSD 
is denied, the SSOC should set forth the 
provisions of 38 C.F.R. § 3.304(f).  The 
requisite period of time for a response 
should be afforded before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim(s).  38 C.F.R. § 3.655 
(2006).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




